Citation Nr: 0117780	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-22 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date, prior to October 16, 1995, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from December 1952 to March 
1956. 

The current appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.   The RO, in pertinent 
part, granted entitlement to a TDIU effective from October 
16, 1995.

In August 1999 the Board of Veterans' Appeals (Board) 
remanded this case to the RO for the issuance of a statement 
of the case (SOC) in response to the veteran's timely notice 
of disagreement with the effective date of the grant of a 
TDIU.  The RO is an SOC in September 1999, and the veteran's 
substantive appeal was received in November 1999.  

The veteran previously requested the opportunity to provide 
oral testimony before a Member of the Board in Washington, 
D.C.  A hearing was scheduled in March 2001.  However, the 
veteran failed to appear for the hearing, thereby 
constituting a withdrawal of the previous request for a 
hearing.  

The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  An October 16, 1995 VA pulmonary examination first showed 
an etiologic relationship between service-connected 
bronchiectasis and a coexisting chronic obstructive pulmonary 
disease (COPD) with increased pulmonary impairment. 

2.  In February 1997 the RO granted an increased evaluation 
of 60 percent for bronchiectasis effective from October 7, 
1996.

3.  In November 1998 the Board upheld the 30 percent 
evaluation in effect for service-connected pulmonary 
disability prior to October 7, 1996, and a 60 percent rating 
thereafter.

4.  In December 1998 the RO granted an increased evaluation 
of 60 percent for bronchiectasis and associated COPD, and a 
TDIU all effective retroactive to October 16, 1995.


CONCLUSION OF LAW

The criteria for an effective date, prior to October 16, 
1995, for a grant of a TDIU have not been met.  38 U.S.C.A. § 
5110 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4.114 Stat. 2096) (2000) 
(codified as amended at 38 U.S.C. § 5107);  38 C.F.R. § 3.400 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that service-connection was established for 
bronchiectasis evaluated as 30 percent disabling from October 
14, 1960.  Service connection has also been established for 
postoperative appendectomy and Meckel's diverticulectomy 
evaluated as noncompensable.

In February 1997 the RO granted an increased evaluation of 60 
percent for bronchiectasis effective October 7, 1996.

In November 1998 the Board upheld the 30 percent evaluation 
for service-connected pulmonary disability prior to October 
7, 1996 and a 60 percent rating thereafter.

In December 1998 the RO granted entitlement to service 
connection for COPD effective evaluated as 60 percent 
retroactively to October 16, 1995.  

The rating decision was based on an October 16, 1995 VA 
examination and opinion initially linking bronchiectasis and 
COPD.  The RO also granted entitlement to a TDIU effective 
from October 16, 1995. 

A May 1992 medical report certified findings undertaken on a 
January 1990 examination.  It was noted that the veteran was 
unable to walk more than a few steps due to claudication in 
his lower extremities.  He worked at a furniture store.  The 
Examination revealed mild obstructive disease.  The diagnoses 
were status post pneumonectomy for bronchiectasis, peripheral 
vascular disease with disabling claudication and coronary 
artery disease (CAD).  

A June 1992 VA examination report shows that the veteran 
complained of minimal sputum.  It was noted that he was still 
employed as a supervisor at a furniture store since 1986, 
with no time lost to illness in the past twelve months.  
There was no productive cough or sputum, and dyspnea on 50 
yards walking.  A pulmonary function test revealed moderate 
obstructive disease.  A chest x-ray showed clear lung fields 
except for streaky atelectasis at the bases.  The diagnoses 
were history of bronchiectasis and removal of two-thirds of 
the left lung with moderate obstructive disease and 
iliofemoral bypass, bilateral.

Private clinical records pertinently show that in October 
1992 the veteran worked at a furniture plant.  

The veteran testified at a hearing in April 1993 that his 
respiratory disorder had worsened and his symptoms had 
increased in severity.  He was prescribed anxiety medications 
in part to help his respiration.  He worked in a furniture 
factory where there was exposure to dust and furniture spray.  
He avoided the toxic material by mostly working outside of 
it.  Otherwise, he wore a protective mask.  

He had to sleep in a chair when he had a cold and often awoke 
with a productive cough.  He could walk only about one block 
due, he claimed, to his respiratory symptoms.  

He estimated he had missed 10 to 15 days work at a furniture 
factory due to his disability over the previous year and had, 
in the past, lost employment due to the disability.  Over the 
previous two to three years, his symptoms had progressed and 
his condition deteriorated; he could ride a lawnmower but 
could not push one for long.

Private clinical records from July 1993 to June 1996 revealed 
increased respiratory symptomatology.  There was continuing 
dyspnea and shortness of breath in May 1994 with a diagnosis 
of COPD.

An October 1993 VA examination report shows that the veteran 
complained of shortness of breath over the previous two to 
three years.  He was on antibiotics and his sputum was 
relatively clear; his cough was increased and occasionally 
productive; he had shortness of breath walking 50 yards 
slowly or climbing 10 steps.  Examination revealed some 
shortness of breath and increased tachypnea. Breath sounds 
had occasional rhonchi.  No phlegm was produced on coughing.

The examiner summarized that the veteran had decreased 
shortness of breath and increased fatigue associated with 
shortness of breath and increased cough over the preceding 
two to three years.  X-ray study showed some scarring and no 
active process since 1972.  The diagnosis was bronchiectasis 
with history of a left lobectomy for bronchiectasis, 
symptomatic, under treatment.

On February 8, 1994 the RO received the veteran's statement 
noting that on November 18, 1993 he was told that he was no 
longer needed on the job.  He noted that the reason given was 
that of his breathing difficulty.  

VA chest x-ray evaluation in February 1994 showed COPD and no 
active disease. A February 1994 VA clinical record indicated 
the sudden onset of an attack of shortness of breath, 
increased shortness of breath over the previous several 
months, and no cough.

An April 1994 statement from the veteran's former employer 
shows he worked full time as an assembly plant supervisor 
until November 18, 1993 when his employment was terminated on 
account of using profane and abusive language at employees in 
the department.  

An April 1994 private medical problem list showed aorto-
bifemoral bypass procedure in 1990, left lower lobe lobectomy 
in 1960 for bronchiectasis, prostatitis with hematuria, 
peripheral neuropathy, hypercholesterolemia, COPD, 
questionable pancreatitis and vitamin B-12 deficiency.  

In May 1994 it was noted the veteran complained of dyspnea.  
It was noted as history that he was unable to work due to 
shortness of breath.  Following objective evaluation the 
diagnosis was COPD resulting in disability.  The veteran was 
recorded as unable to work.  He was given medication for 
anxiety.  

In June 1994 the veteran had stable COPD and was improved 
since finishing a course of prescribed antibiotics.  In 
October 1994 the assessment was asthmatic bronchitis.  In 
November 1994 the assessment was status post pneumonia.

A VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability received at the RO on 
March 1, 1994 shows that the veteran last worked on November 
15, 1993.  He was a supervisor of 38 people at a furniture 
plant for over 6 years.  He was told he was no longer needed 
or could do his job, and was to old.  He noted that his 
service-connected breathing problems prevented him from 
securing or following any substantial gainful employment.  He 
indicated that he had completed the ninth grade.  In a letter 
dated employment information statement the veteran indicated 
he had completed the 8th grade.

Of record is indication that in June 1994 the Social Security 
Administration (SSA) granted the veteran disability benefits 
effective from November 1993, primarily due to bronchiectasis 
and COPD.  




A July 1994 VA clinical record indicated a continued 
productive cough, no pulmonary medications, no smoking in 
five years, and a clear chest without rales or wheezes.  The 
impression was stable and status post lower left lobe 
lobectomy.

A July 1994 pulmonary function test report shows mild 
restrictive ventilatory impairment and no response to inhaled 
broncho-inhalers.

An October 1994 private examination report shows that the 
veteran had severe dyspnea.  The diagnoses included COPD.

VA x-ray evaluation in January 1995 showed no active 
pulmonary disease.  A January 1995 VA clinical record 
indicated that the chest was clear.  The impression was 
stable.

VA chest x-ray evaluation in July 1995 showed mild COPD and 
no active pulmonary disease.  A VA clinical record in July 
1995 indicated that the veteran had two to three weeks of 
pain in the mid chest initiated by eating, including painful 
swallowing.  The impression was probable esophageal carcinoma 
versus benign stricture.

An October 16, 1995 VA examination report shows that the 
veteran complained of shortness of breath on minimal exertion 
and at rest.  He had daily, nonpurulent sputum production and 
used a bronchodilator inhaler and expectorant orally on a 
daily basis.  Examination revealed clear lungs with only 
occasional rhonchi.  The diagnoses included COPD and status 
post left lobectomy times two for bronchiectasis.  The 
examiner opined that COPD was a part or an extension of the 
bronchiectasis as well as a long history of cigarette 
smoking.  Pulmonary function testing indicated moderate 
obstruction as well as low vital capacity, possibly from 
concomitant restrictive defect.




Criteria

Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
of 2000, signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  VCAA of 
2000 signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  VCAA of 2000, signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(3).  Current law 
more specifically provides that the assistance provided by 
the Secretary shall include obtaining the following records 
if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(d).  

VCAA of 2000, signed into law November 9, 2000, alters former 
38 U.S.C.A. § 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

VCAA of 2000, signed into law November 9, 2000, codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  


Criteria

The effective date of an evaluation and entitlement of an 
award of pension compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of claim or date entitlement arose, whichever 
is later. 
38 U.S.C.A. § 5110(a)(West 1991); 38 C.F.R. § 3.400.  

The date of an award of increased compensation is the 
earliest date as of which it is factually determined that an 
increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. 
§ 3.400(o)(2) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
See 38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2000).

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2000).

38 C.F.R. § 3.160 (b) (2000) defines an original claim as an 
initial formal application on a form prescribed by the 
Secretary.  See 38 C.F.R. §§ 3.151, 3.152 (2000).  A claim 
for increase is defined as any application for an increase in 
rate of a benefit being paid under a current award, or for 
resumption of payments previously discontinued.  38 C.F.R. § 
3.160(f) (2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2000).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2000).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000). 
For the above purposes, disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2000).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2000).  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability or ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2000).  The question in a TDIU case is whether 
the veteran is capable of performing the physical and mental 
acts required by employment and not whether the veteran is, 
in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).


Analysis

Duty to Assist

In this case, the Board finds that the veteran is not 
prohibited by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so.

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  They include 
the post service VA and private medical records including 
special pulmonary examination reports.  The lengthy record 
appears to be complete.

The evidence pertaining to the issue of entitlement to an 
effective date, prior to October 16, 1995 for a TDIU is 
complete for rating purposes at this time.  

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Earlier Effective Date

The Board notes that in Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992), the United States Court of Appeals for 
Veterans Claims (Court) addressed the issue of entitlement to 
an earlier effective date in a TDIU claim, and pointed out 
that the applicable statutory and regulatory provisions, 
properly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits, and then to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 
3.400(o)(2), 3.155(a) (2000); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The record shows that the RO granted an increased evaluation 
of 60 percent for bronchiectasis effective October 7, 1996.

A Board decision in November 1998 upheld the 30 percent 
evaluation in effect for service-connected pulmonary 
disability prior to October 7, 1996 and a 60 percent rating 
thereafter.

In December 1998 the RO granted an earlier effective date of 
October 16, 1995 for an increased evaluation of 60 percent 
for service-connected bronchiectasis to which it associated 
COPD as secondary thereto.  

The December 1998 RO rating decision was based upon the first 
factually demonstrated evidence of a causal relationship 
between service-connected bronchiectasis and coexisting COPD 
with increased service-connected pulmonary impairment found 
on the October 16, 1995 VA pulmonary examination.  A TDIU 
solely due to service-connected respiratory disability was 
first factually demonstrated from October 16, 1995.

The Board notes that the veteran's initial claim for a TDIU 
was received by the RO on March 1, 1994.  The record shows he 
last worked on a full time basis in November 1993.  He had 
been a supervisor at a furniture factory for many years.  

While the veteran claims that his employment in 1993 was 
terminated due to service-connected respiratory problems, the 
Board points out that a statement from his former employer is 
to the contrary.  Rather, it appears from his previous 
employer's account of the matter that the veteran was 
terminated in November 1993 solely because of an 
unprofessional attitude toward company employees.  The former 
employer made no mention of any respiratory problem causing 
or contributing to the termination of the veteran's 
employment in late 1993. 

The Board recognizes it appears the SSA determined that the 
veteran was disabled from November 1993, primarily due to 
impairment associated with bronchiectasis and COPD.  In 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the Court 
held that an award of Social Security disability benefits 
based on an inability to maintain employment is pertinent and 
cannot be ignored.  

In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the 
holding was applied to claims for TDIU.  Social Security 
Administration decisions regarding veteran's unemployability 
are not controlling for determinations by VA, but it is 
certainly pertinent to veteran's claim that he was 
unemployable due to his service-connected disability.  

In reviewing the evidence of record the Board does not 
overlook the fact that an October 16, 1995 VA pulmonary 
examination first showed an etiologic relationship between 
the service-connected bronchiectasis and a coexisting COPD 
with increased overall pulmonary impairment. 

Consequently in December 1998, the RO amended the grant of 
service connection for pulmonary disability diagnosed as 
bronchiectasis to include COPD evaluated as 60 percent 
disabling retroactively to October 16, 1995.  This action was 
based upon competent VA examination findings and opinion 
first demonstrating a causal relationship between 
bronchiectasis and COPD with overall increased service-
connected pulmonary impairment.  Moreover, a TDIU solely due 
to service-connected disability was established from October 
16, 1995.

The Board points out that prior to October 16, 1995, the 
lengthy medical record shows that the veteran's 
unemployability status was associated with a combination of 
service-connected bronchiectasis productive of moderate 
impairment and nonservice-connected disabilities including 
COPD for which service connection had not yet been 
established.  The Board may not consider nonservice connected 
disability when considering entitlement to increased ratings 
based on service connected disability.  38 C.F.R. § 4.14.  

In this regard, the Board notes that the information from the 
SSA fails to show that the veteran's unemployability status 
prior to October 16, 1995, was exclusively due to service-
connected bronchiectasis.  Rather, the medical evidence 
refers to a combination of various disabilities having an 
impact on the veteran's employability status prior to October 
16, 1995, most of which were nonservice-connected 
disabilities.  

In addition to coexisting nonservice connected COPD prior to 
October 16, 1995, the medical record also referred to 
problems with severe depression with anxiety, alcohol abuse 
with associated DT's, and disc bulging with probable 
herniation and bilateral leg pain that may not be considered 
in evaluating increased evaluations for service-connected 
disability.  38 C.F.R. § 4.14. 

Whether considering the criteria for entitlement to a TDIU 
under 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b), the record 
shows that following receipt of the veteran's initial claim 
for a TDIU on March 1, 1994 it was not until an October 16, 
1995 pulmonary examination that it was first factually 
demonstrated that the veteran was unemployable solely due to 
service-connected disability.  

The Board has considered the doctrine of reasonable doubt but 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date, prior to 
October 16, 1995, for the grant of a TDIU.  


ORDER

Entitlement to an effective, prior to October 16, 1995, for a 
grant of a TDIU is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

